DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The references listed on the information disclosure statement filed on 4/19/2022 have been considered by the Examiner.
Claim Objections
Claim(s) 19 is/are objected to because of the following informalities:
The Examiner notes that there are two recitations of claim 19. One being “19. The system of claim 1” and the other being “19. A system comprising”. The Examiner interprets the second recitation of claim 19 (i.e. “19. A system comprising”) to be an error and should be a new claim. Additionally, the Examiner notes the independent claim 19 will be adjusted (i.e. to claim 19*) and will be examined accordingly (i.e. should be claims 19*-38).
Claim 19, line 2, “that are based also an” should read “that are based also on”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3, 11, 18-19, and 19*-38 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, lines 2-3, recite the limitation “the autonomous vehicle comprising one of the objects that are movable throughout the space”. It is unclear to the Examiner how the vehicle comprises on of the objects that are movable throughout the space. From claim 1, line 7, “the information is usable by the objects for collision avoidance” which would mean that the object itself is moving (i.e. or able to move independently) and could be a vehicle or autonomous vehicle. Therefore, it is unclear how or if the autonomous vehicle could comprise one of the objects (i.e. a vehicle) or if this is supposed to mean the at least one of the objects comprises at least one autonomous vehicle. For purposes of examination, the Examiner interprets this to mean the at least of object comprises at least one autonomous vehicle.
Claim 11, line 1, recites the limitation “wherein the information comprises the distances”. It is unclear to the Examiner how the information comprises distances if the information is based on the distances (i.e. see claim 1, line 6). For purposes of examination, the Examiner interprets this to mean relative distances or relative position based on the distances.
Claim 18, lines 1-2, recite the limitation “risk levels that are based also on absolute speed”. It is unclear to the Examiner if there is other information the risk levels are based on, as the recited “also” implies there is previous information the risk levels are based on. This is not the case here, as this is the first recitation of risk levels due to claim 18 being depending upon claim 1. For purposes of examination, the Examiner interprets this to mean risk levels that are based on absolute speed.
Claim 19, lines 1-2, recite the limitation “risk levels that are based also an approach speed”. It is unclear to the Examiner if there is other information the risk levels are based on, as the recited “also” implies there is previous information the risk levels are based on. This is not the case here, as this is the first recitation of risk levels due to claim 18 being depending upon claim 1. For purposes of examination, the Examiner interprets this to mean risk levels that are based on approach speed”.
Claim 19*, line 4, recites the limitation “an autonomous vehicle”. It is unclear to the Examiner if the recited “an autonomous vehicle” is part of the recite autonomous vehicles recited in claim 19* line 2, or if this is only apart of the movable objects and is separate from the autonomous vehicles. For purpose of examination, the Examiner interprets the autonomous vehicle to be a part of the autonomous vehicle previously recited. The Examiner notes that claims 20-38 are dependent upon claim 19*, and thus are rejected as being dependent upon a rejected claim.
Claim 19*, line 4, recites the limitation “in the space absent line-of-sight”. It is unclear to the Examiner if this is the same “space” previously recited in claim 19*, line 3, or if this a new or different space being introduced. In other words, one recites only “a space” and another recites “the space absent line-of-sight” and it is unclear if it is the same space or not. For purposes of examination, the Examiner interprets this to be the same space. The Examiner notes that claims 20-38 are dependent upon claim 19*, and thus are rejected as being dependent upon a rejected claim.
Claim 20, line 2, recites the limitation “implement a course of action based also on attributes”. It is unclear to the Examiner if the recited “a course of action” is the same as the previously recited “a course of action” in claim 19*, line 7, or if this is a new or different course of action being introduced. For purposes of examination, the Examiner interprets this to be the same course of action. The Examiner notes that claims 21-22 are dependent upon claim 20, and thus are rejected as being dependent upon a rejected claim.
Claim 32, line 2, recites the limitation “at least one autonomous vehicle”. It is unclear to the Examiner if this autonomous vehicle is a part of the autonomous vehicles recited in claim 19*, line 2, or if this is a new, different, or separate autonomous vehicle being introduced. For purposes of examination, the Examiner interprets this autonomous vehicle to be a part of the autonomous vehicles previously recited.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that the claims are directed toward non-statutory subject matter, as shown below:
STEP 1: Do the claims fall within one of the statutory categories?  Yes.  Claims 1-19 are directed towards a system, i.e. machine.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The system in claims 1-19 is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea. With regard to independent claim 1, the system (or computer implemented functionality) merely recites the steps of: (a) identify locations of objects that are movable throughout a space, (b) identify the locations without requiring a line-of-sight between the objects, and (c) determine distances based on the locations of the objects in the space.  These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. This is equivalent to a person identifying a location of an object (i.e. either on screen without line of sight or viewing an environment), and determining distances of the objects based on the locations in the space.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person could identify a location of an object (i.e. either on screen without line of sight or viewing an environment), and determine distances of the objects based on the locations in the space, either mentally or using a pen and paper.  The mere nominal recitation that the matching is being executed by a computer or control system does not take the limitation out of the mental process grouping.  Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
While claims 1 does recite (d) communicate information to the objects that is based on the distances, the information being usable (i.e. able to be used, does not have to be used) by the objects for collision avoidance (i.e. outputting information to objects following a determination of distances), these limitations are also recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining and identifying steps) and amounts to mere post-solution actions, which is a form of insignificant extra-solution activity. 
Also, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the steps of identifying, determining, and outputting are performed by a computer.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
Further, claim 1 recites the additional limitations of a “positioning surveillance system (PSS)”, “objects”, and “control system”.  The “positioning surveillance system (PSS)”, “objects”, and “control system” is claimed generically and are operating in its ordinary capacity such that it does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim(s) 1 do not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  “Determining”, “identifying”, and “outputting” information or data is a fundamental, i.e. WURC, activity performed by computers/processors, such as those recited in claim 1.  Further, applicant’s specification does not provide any indication that the determining steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 

CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 10 is directed towards non-statutory subject matter.
Further, dependent claims 2-19 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  Each of the claimed limitations either expand upon the mental process or are additional insignificant extra-solution activity.  As such, claims 2-19 are similarly rejected as being directed towards non-statutory subject matter.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claim(s) 1-4, 8-11, 16, 19*, 20, 22-23, and 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by High et al. (US. Pub. No. 20180143312 A1).
Regarding claim 1:
	High teaches:
A system comprising: a positioning surveillance system (PSS) to identify locations of objects that are movable throughout a space (see at least Fig. 5 “a system that avoids collisions using UWB signals” and ¶[0015]-[0016], [0024]-[0025], [0029], [0054], and [0065] regarding a system that determines object locations and/or autonomous vehicle locations.)
the PSS being configured to identify the locations without requiring a line-of-sight between the objects (see at least Fig. 5 “a system that avoids collisions using UWB signals” and ¶[0015]-[0016], [0024]-[0025], [0029], [0054], and [0065] regarding a system that determines object locations and/or autonomous vehicle locations using UWB (i.e. Ultra Wide Band) technology.)
and a control system to determine distances based on the locations of the objects in the space (see at least ¶[0015], [0025], [0041], [0044], [0048], and [0059] regarding a UAV operating in an environment and knowing its position (and information concerning building layout and the position of objects or devices within the building).)
and to communicate information to the objects that is based on the distances (see at least ¶[0039], [0043]-[0044], and [0060] regarding information communicated to devices or autonomous vehicles.)
the information being usable by the objects for collision avoidance (see at least ¶[0044]-[0047], [0049], [0055], [0057], [0060]-[0061], and [0064] regarding avoiding collisions between objects, devices, and vehicles.)
Regarding claim 2:
	High teaches:
wherein the PSS comprises at least two transceivers arranged throughout the space (see at least ¶[0050]-[0051], [0053]-[0057], [0060], and [0062]-[0063] regarding transceivers.)
each of the transceivers being configured to determine location information for each of the objects (see at least ¶[0050]-[0051], [0053]-[0057], and [0060] regarding transceivers and locations of objects and vehicles.)
and wherein the PSS is configured to identify the locations of the objects using a triangulation process based on the location information from the at least two transceivers (see at least ¶[0043] and [0053]-[0055] regarding triangulation.)
Regarding claim 3:
	High teaches:
wherein the PSS comprises at least one transceiver on at least one autonomous vehicle that is movable within the space (see at least ¶[0050]-[0051], [0053]-[0057], [0060], and [0062]-[0063] regarding a vehicle and transceiver.)
the autonomous vehicle comprising one of the objects that are movable throughout the space (see at least ¶[0050]-[0051], [0053]-[0057], [0060], and [0062]-[0063] regarding a vehicle.)
Regarding claim 4:
	High teaches:
wherein each of the objects is associated with a tag (see at least ¶[0024]-[0025], [0028], [0032], and [0063] regarding tags.)
and wherein the PSS is configured to output signals to the tags and to identify the locations based on a triangulation process using reflections of the signals from the tags (see at least ¶[0043] and [0053]-[0055] regarding triangulation.)
Regarding claim 8:
	High teaches:
wherein the system is stationary within the space (see at least ¶[0043] and [0053]-[0054] regarding base stations. Also, see at least ¶[0032] and [0038]-[0039] regarding a central control device.)
Regarding claim 9:
	High teaches:
wherein the distances comprises a distance between two of the objects (see at least ¶[0015], [0025], [0041], [0044], [0048], and [0059] regarding UAV operation and knowing its position (and information concerning building layout and the position of objects or devices within the building) as well as relative coordinates or position.)
Regarding claim 10:
	High teaches:
wherein the distances comprise a distance between each of two of the objects (see at least ¶[0015], [0025], [0041], [0044], [0048], and [0059] regarding UAV operation and knowing its position (and information concerning building layout and the position of objects or devices within the building) as well as relative coordinates or position.)
and a specified point in the space (see at least ¶[0029], [0049], and [0060] regarding a distance to a target location.)
Regarding claim 11:
	High teaches:
wherein the information comprises the distances (see at least ¶[0015], [0025], [0041], [0044], [0048], and [0059] regarding UAV operation and knowing its position (and information concerning building layout and the position of objects or devices within the building) as well as relative coordinates or position. Also, see at least ¶[0029], [0049], and [0060] regarding a distance to a target location.)
Regarding claim 16:
	High teaches:
wherein the objects comprise one or more of autonomous vehicles, manually-operated vehicles, or living beings (see at least Fig. 5 “a system that avoids collisions using UWB signals” and ¶[0015]-[0016], [0024]-[0025], [0029], [0054], and [0065] regarding autonomous vehicles locations.)
Regarding claim 19* (was the second claim 19):
	High teaches:
A system comprising: a centralized system configured to manage autonomous vehicles that are operable within a space (see at least Fig. 5 “a system that avoids collisions using UWB signals” and ¶[0015]-[0016], [0024], [0061]-[0062], and [0064]-[0065] regarding a system that determines autonomous vehicle locations.)
the centralized system being configured to identify locations of movable objects including an autonomous vehicle in the space absent line-of-sight between the objects (see at least Fig. 5 “a system that avoids collisions using UWB signals” and ¶[0015]-[0016], [0024]-[0025], [0029], [0054], and [0065] regarding a system that determines object locations and/or autonomous vehicle locations using UWB (i.e. Ultra Wide Band) technology.)
and to output information to the objects based on the locations (see at least ¶[0039], [0043]-[0044], and [0060] regarding information communicated to devices or autonomous vehicles.)
and the autonomous vehicle comprising an on-board computing system to implement a course of action based on the information (see at least ¶[0044]-[0047], [0049], [0055], [0057], [0060]-[0061], and [0064] regarding avoiding collisions between objects, devices, and vehicles.)
Regarding claim 20:
	High teaches:
wherein the on-board computing system is configured to implement a course of action based also on attributes of the autonomous vehicle (see at least ¶[0041] regarding an unmanned autonomous aerial vehicle turning, varying its speed (i.e. could be slowing down due to a fast speed around other objects), and varying its height.)
Regarding claim 22:
	High teaches:
wherein the course of action comprises changing a speed of travel of the autonomous vehicle (see at least ¶[0041] regarding an unmanned autonomous aerial vehicle varying its speed (i.e. could be slowing down due to a fast speed around other objects).)
Regarding claim 23:
	High teaches:
wherein the information comprises distances between the objects or between the objects and a predefined location in the space that are based on the locations (see at least ¶[0015], [0025], [0041], [0044], [0048], and [0059] regarding UAV operation and knowing its position (and information concerning building layout and the position of objects or devices within the building) as well as relative coordinates or position.)
Regarding claim 31:
	High teaches:
wherein the centralized system comprises at least two static transceivers arranged in the space (see at least ¶[0053]-[0054], [0057], [0060], and [0065] regarding transceivers.)
each of the transceivers being configured to determine location information for each of the objects (see at least ¶[0053]-[0054], [0057], and [0060] regarding transceivers and locations of objects and vehicles.)
and wherein the centralized system is configured to identify the locations of the objects using a triangulation process based on the location information from the transceivers (see at least ¶[0043] and [0053]-[0055] regarding triangulation.)
Regarding claim 32:
	High teaches:
wherein the centralized system comprises at least one transceiver on at least one autonomous vehicle that is movable within the space (see at least ¶[0050]-[0051], [0053]-[0057], [0060], and [0062]-[0063] regarding a vehicle and transceiver.)
Regarding claim 33:
	High teaches:
wherein each of the objects is associated with a tag (see at least ¶[0024]-[0025], [0028], [0032], and [0063] regarding tags.)
and wherein the centralized system is configured to output signals to the tags and to identify the locations based on a triangulation process using reflections of signals from the tags (see at least ¶[0043] and [0053]-[0055] regarding triangulation.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 5 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (US. Pub. No. 20180143312 A1) in view of Karr et al. (US. Pub. No. 20140035732 A1).
Regarding claim 5:
High does not explicitly teach wherein a round-trip time from signal output to receipt of tag signal reflection is within a range of 1 microsecond (ps) to 20 milliseconds (ms).
	Karr teaches:
a round-trip time (see at least ¶[0037] and [0136] regarding a round trip time.)
High as modified by Karr discloses the claimed invention, as discussed above, except for the step of wherein from signal output to receipt of tag signal reflection is within a range of 1 microsecond to 20 milliseconds (ms). It would have been an obvious matter of design choice to modify the teachings of High as modified by Karr to provide the step of wherein from signal output to receipt of tag signal reflection is within a range of 1 microsecond to 20 milliseconds (ms). Since the applicant has not disclosed that wherein from signal output to receipt of tag signal reflection is within a range of 1 microsecond to 20 milliseconds (ms) solves any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over similar features in the prior art since, the teachings of wherein from signal output to receipt of tag signal reflection is within a range of 1 microsecond to 20 milliseconds (ms) will perform the invention as claimed by the applicant with any means, method, or product to include wherein from signal output to receipt of tag signal reflection is within a range of 1 microsecond to 20 milliseconds (ms).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for signal usage with autonomous vehicles of High et al. by the system of Karr et al. to include a round-trip time as both systems are directed to systems for locating objects and one of ordinary skill in the art would have recognized the established function of including a round trip time and predictably would have applied it to improve the system and method for signal usage with autonomous vehicles of High et al.
Regarding claim 34:
High does not explicitly teach wherein a round-trip time from signal output to receipt of tag signal reflection is within a range of 1 microsecond to 1 millisecond (ms).
	Karr teaches:
a round-trip time (see at least ¶[0037] and [0136] regarding a round trip time.)
High as modified by Karr discloses the claimed invention, as discussed above, except for the step of wherein from signal output to receipt of tag signal reflection is within a range of 1 microsecond to 1 millisecond (ms). It would have been an obvious matter of design choice to modify the teachings of High as modified by Karr to provide the step of wherein from signal output to receipt of tag signal reflection is within a range of 1 microsecond to 1 millisecond (ms). Since the applicant has not disclosed that wherein from signal output to receipt of tag signal reflection is within a range of 1 microsecond to 1 millisecond (ms) solves any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over similar features in the prior art since, the teachings of wherein from signal output to receipt of tag signal reflection is within a range of 1 microsecond to 1 millisecond (ms) will perform the invention as claimed by the applicant with any means, method, or product to include wherein from signal output to receipt of tag signal reflection is within a range of 1 microsecond to 1 millisecond (ms).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for signal usage with autonomous vehicles of High et al. by the system of Karr et al. to include a round-trip time as both systems are directed to systems for locating objects and one of ordinary skill in the art would have recognized the established function of including a round trip time and predictably would have applied it to improve the system and method for signal usage with autonomous vehicles of High et al.

	Claim(s) 6-7 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (US. Pub. No. 20180143312 A1) in view of Wodrich et al. (US. Pub. No. 20200302093 A1).
Regarding claim 6:
High does not explicitly teach wherein the signals are output at speeds that are available through the fifth generation (5G) technology standard for broadband cellular networks.
	Wodrich teaches:
wherein the signals are output at speeds that are available through the fifth generation (5G) technology standard for broadband cellular networks (see at least ¶[0036] regarding transceivers that communicate using cellular communications such as 5G technology. It would be obvious that the signals include output speeds that are available through 5G technology if 5G technology is being used.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for signal usage with autonomous vehicles of High et al. by the system of Wodrich et al. wherein the signals are output at speeds that are available through the fifth generation (5G) technology standard for broadband cellular networks as both systems are directed to systems for locating objects and one of ordinary skill in the art would have recognized the established function of having wherein the signals are output at speeds that are available through the fifth generation (5G) technology standard for broadband cellular networks and predictably would have applied it to improve the system and method for signal usage with autonomous vehicles of High et al.
Regarding claim 7:
High does not explicitly teach wherein the signals have reliabilities and latencies that are associated with the fifth generation (5G) technology standard for broadband cellular networks.
	Wodrich teaches:
wherein the signals have reliabilities and latencies that are associated with the fifth generation (5G) technology standard for broadband cellular networks (see at least ¶[0036] regarding transceivers that communicate using cellular communications such as 5G technology. It would be obvious that the signals include reliabilities and latencies that are associated with 5G technology if 5G technology is being used.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for signal usage with autonomous vehicles of High et al. by the system of Wodrich et al. wherein the signals have reliabilities and latencies that are associated with the fifth generation (5G) technology standard for broadband cellular network as both systems are directed to systems for locating objects and one of ordinary skill in the art would have recognized the established function of having wherein the signals have reliabilities and latencies that are associated with the fifth generation (5G) technology standard for broadband cellular network and predictably would have applied it to improve the system and method for signal usage with autonomous vehicles of High et al.
Regarding claim 36:
High does not explicitly teach wherein the signals are output at speeds that are available through the fifth generation (5G) technology standard for broadband cellular networks.
	Wodrich teaches:
wherein the signals are output at speeds that are available through the fifth generation (5G) technology standard for broadband cellular networks (see at least ¶[0036] regarding transceivers that communicate using cellular communications such as 5G technology. It would be obvious that the signals include output speeds that are available through 5G technology if 5G technology is being used.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for signal usage with autonomous vehicles of High et al. by the system of Wodrich et al. wherein the signals are output at speeds that are available through the fifth generation (5G) technology standard for broadband cellular networks as both systems are directed to systems for locating objects and one of ordinary skill in the art would have recognized the established function of having wherein the signals are output at speeds that are available through the fifth generation (5G) technology standard for broadband cellular networks and predictably would have applied it to improve the system and method for signal usage with autonomous vehicles of High et al.
Regarding claim 37:
High does not explicitly teach wherein the signals have reliabilities and latencies that are associated with the fifth generation (5G) technology standard for broadband cellular networks.
	Wodrich teaches:
wherein the signals have reliabilities and latencies that are associated with the fifth generation (5G) technology standard for broadband cellular networks (see at least ¶[0036] regarding transceivers that communicate using cellular communications such as 5G technology. It would be obvious that the signals include reliabilities and latencies that are associated with 5G technology if 5G technology is being used.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for signal usage with autonomous vehicles of High et al. by the system of Wodrich et al. wherein the signals have reliabilities and latencies that are associated with the fifth generation (5G) technology standard for broadband cellular network as both systems are directed to systems for locating objects and one of ordinary skill in the art would have recognized the established function of having wherein the signals have reliabilities and latencies that are associated with the fifth generation (5G) technology standard for broadband cellular network and predictably would have applied it to improve the system and method for signal usage with autonomous vehicles of High et al.

	Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (US. Pub. No. 20180143312 A1) in view of Wodrich et al. (US. Pub. No. 20200302093 A1) in further view of Karr et al. (US. Pub. No. 20140035732 A1).
Regarding claim 35:
The combination of High and Wodrich does not explicitly teach wherein a round-trip time from signal output to receipt of tag signal reflection is within a range of 1 microsecond (ps) to 20 milliseconds (ms).
	Karr teaches:
a round-trip time (see at least ¶[0037] and [0136] regarding a round trip time.)
High as modified by Karr discloses the claimed invention, as discussed above, except for the step of wherein from signal output to receipt of tag signal reflection is within a range of 1 microsecond to 20 milliseconds (ms). It would have been an obvious matter of design choice to modify the teachings of High as modified by Karr to provide the step of wherein from signal output to receipt of tag signal reflection is within a range of 1 microsecond to 20 milliseconds (ms). Since the applicant has not disclosed that wherein from signal output to receipt of tag signal reflection is within a range of 1 microsecond to 20 milliseconds (ms) solves any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over similar features in the prior art since, the teachings of wherein from signal output to receipt of tag signal reflection is within a range of 1 microsecond to 20 milliseconds (ms) will perform the invention as claimed by the applicant with any means, method, or product to include wherein from signal output to receipt of tag signal reflection is within a range of 1 microsecond to 20 milliseconds (ms).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for signal usage with autonomous vehicles of High et al. as modified by Wodrich et al. by the system of Karr et al. to include a round-trip time as all systems are directed to systems for locating objects or relative position and one of ordinary skill in the art would have recognized the established function of including a round trip time and predictably would have applied it to improve the system and method for signal usage with autonomous vehicles of High et al. as modified by Wodrich et al.

	Claim(s) 12-13, 18-19, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (US. Pub. No. 20180143312 A1) in view of Nagata et al. (US. Pub. No. 20190088136 A1).
Regarding claim 12:
High does not explicitly teach wherein the information comprises risk levels based on the distances, where a risk level comprises one of predefined risk levels.
	Nagata teaches:
wherein the information comprises risk levels based on the distances (see at least ¶[0019], [0027], and [0064] regarding risk levels and distances.)
where a risk level comprises one of predefined risk levels (see at least ¶[0019], [0027], and [0064] regarding high or low risk levels and predetermined risk parameters.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for signal usage with autonomous vehicles of High et al. by the system of Nagata et al. wherein the information comprises risk levels based on the distances, where a risk level comprises one of predefined risk levels as both systems are directed to systems for vehicle control and one of ordinary skill in the art would have recognized the established function of having wherein the information comprises risk levels based on the distances, where a risk level comprises one of predefined risk levels and predictably would have applied it to improve the system and method for signal usage with autonomous vehicles of High et al.
Regarding claim 13:
High does not explicitly teach wherein risk levels that represent greater risks correspond to shorter distances between objects.
	Nagata teaches:
wherein risk levels that represent greater risks correspond to shorter distances between objects (see at least ¶[0027] regarding higher risk when the distance is smaller.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for signal usage with autonomous vehicles of High et al. by the system of Nagata et al. wherein risk levels that represent greater risks correspond to shorter distances between objects as both systems are directed to systems for vehicle control and one of ordinary skill in the art would have recognized the established function of having wherein risk levels that represent greater risks correspond to shorter distances between objects and predictably would have applied it to improve the system and method for signal usage with autonomous vehicles of High et al.
Regarding claim 18:
High does not explicitly teach wherein the information corresponds to risk levels that are based also on absolute speed of at least one of the objects.
	Nagata teaches:
wherein the information corresponds to risk levels that are based also on absolute speed of at least one of the objects (see at least ¶[0064] and [0069] regarding risk determination based on relative speed or speed difference.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for signal usage with autonomous vehicles of High et al. by the system of Nagata et al. wherein the information corresponds to risk levels that are based also on absolute speed of at least one of the objects as both systems are directed to systems for vehicle control and one of ordinary skill in the art would have recognized the established function of having wherein the information corresponds to risk levels that are based also on absolute speed of at least one of the objects and predictably would have applied it to improve the system and method for signal usage with autonomous vehicles of High et al.
Regarding claim 19:
High does not explicitly teach wherein the information corresponds to risk levels that are based also an approach speed, the approach speed comprising a relative speed of two of the objects.
	Nagata teaches:
wherein the information corresponds to risk levels that are based also an approach speed, the approach speed comprising a relative speed of two of the objects (see at least ¶[0064] and [0069] regarding risk determination based on relative speed.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for signal usage with autonomous vehicles of High et al. by the system of Nagata et al. wherein the information corresponds to risk levels that are based also an approach speed, the approach speed comprising a relative speed of two of the objects as both systems are directed to systems for vehicle control and one of ordinary skill in the art would have recognized the established function of having wherein the information corresponds to risk levels that are based also an approach speed, the approach speed comprising a relative speed of two of the objects and predictably would have applied it to improve the system and method for signal usage with autonomous vehicles of High et al.
Regarding claim 24:
High does not explicitly teach wherein the information comprises risk levels based on distances between the objects or between the objects and a predefined location in the space that are based on the locations, where a risk level comprises one of predefined risk levels.
	Nagata teaches:
wherein the information comprises risk levels based on distances between the objects or between the objects and a predefined location in the space that are based on the locations (see at least ¶[0019], [0027], and [0064] regarding risk levels and distances.)
where a risk level comprises one of predefined risk levels (see at least ¶[0019], [0027], and [0064] regarding high or low risk levels and predetermined risk parameters.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for signal usage with autonomous vehicles of High et al. by the system of Nagata et al. wherein the information comprises risk levels based on distances between the objects or between the objects and a predefined location in the space that are based on the locations, where a risk level comprises one of predefined risk levels as both systems are directed to systems for vehicle control and one of ordinary skill in the art would have recognized the established function of having wherein the information comprises risk levels based on distances between the objects or between the objects and a predefined location in the space that are based on the locations, where a risk level comprises one of predefined risk levels and predictably would have applied it to improve the system and method for signal usage with autonomous vehicles of High et al.
Regarding claim 25:
High does not explicitly teach wherein the on-board computing system generates a warning based on the risk level, the warning being at least one of audible or visual.
	Nagata teaches:
wherein the on-board computing system generates a warning based on the risk level (see at least ¶[0102] regarding issuing a warning for avoidance.)
High as modified by Nagata discloses the claimed invention, as discussed above, except for the step of the warning being at least one of audible or visual. It would have been an obvious matter of design choice to modify the teachings of High as modified by Nagata to provide the step of the warning being at least one of audible or visual. Since the applicant has not disclosed that the warning being at least one of audible or visual solves any stated problem in a new or unexpected way or is for any particular purpose which is unobvious to one of ordinary skill and it appears that the claimed feature does not distinguish the invention over similar features in the prior art since, the teachings of the warning being at least one of audible or visual will perform the invention as claimed by the applicant with any means, method, or product to include the warning being at least one of audible or visual.
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for signal usage with autonomous vehicles of High et al. by the system of Nagata et al. wherein the on-board computing system generates a warning based on the risk level as both systems are directed to systems for vehicle control and one of ordinary skill in the art would have recognized the established function of having wherein the on-board computing system generates a warning based on the risk level and predictably would have applied it to improve the system and method for signal usage with autonomous vehicles of High et al.
Regarding claim 26:
High does not explicitly teach wherein the information comprises risk levels, a risk level comprising one of predefined risk levels.
	Nagata teaches:
wherein the information comprises risk levels (see at least ¶[0019], [0027], and [0064] regarding risk levels and distances.)
a risk level comprising one of predefined risk levels (see at least ¶[0019], [0027], and [0064] regarding high or low risk levels and predetermined risk parameters.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for signal usage with autonomous vehicles of High et al. by the system of Nagata et al. wherein the information comprises risk levels, a risk level comprising one of predefined risk levels as both systems are directed to systems for vehicle control and one of ordinary skill in the art would have recognized the established function of having wherein the information comprises risk levels, a risk level comprising one of predefined risk levels and predictably would have applied it to improve the system and method for signal usage with autonomous vehicles of High et al.

	Claim(s) 14 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (US. Pub. No. 20180143312 A1) in view of Shydo, Jr. et al. (US. Patent No. 10133276 B1).
Regarding claim 14:
	High teaches:
wherein the information is first information (see at least ¶[0039], [0043]-[0044], and [0060] regarding information communicated to devices or autonomous vehicles.)
High does not explicitly teach wherein the information is first information; wherein the PSS is configured to identify when a location of an object is no longer identifiable; and wherein the control system is configured to communicate second information to the objects based on the location of the object no longer being identifiable.
	Shydo, Jr. teaches:
wherein the PSS is configured to identify when a location of an object is no longer identifiable (see Col. 4, lines 40-59, and Col. 14, lines 14-21, regarding objects that are not identifiable.)
and wherein the control system is configured to communicate second information to the objects based on the location of the object no longer being identifiable (see Col. 4, lines 40-59, and Col. 14, lines 14-21, regarding robots stopping when objects are not identifiable.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for signal usage with autonomous vehicles of High et al. by the system of Shydo, Jr. et al. wherein the information is first information; wherein the PSS is configured to identify when a location of an object is no longer identifiable; and wherein the control system is configured to communicate second information to the objects based on the location of the object no longer being identifiable as both systems are directed to systems for obstacle avoidance and one of ordinary skill in the art would have recognized the established function of having wherein the information is first information; wherein the PSS is configured to identify when a location of an object is no longer identifiable; and wherein the control system is configured to communicate second information to the objects based on the location of the object no longer being identifiable and predictably would have applied it to improve the system and method for signal usage with autonomous vehicles of High et al.
Regarding claim 30:
	High teaches:
wherein each of the objects including the autonomous vehicle has a tag that is indicative of presence in the space (see at least ¶[0024]-[0025], [0028], [0032], and [0063] regarding tags.)
High does not explicitly teach wherein, in a case that the centralized system is unable to establish the presence of an object in the space using the tag, the course of action comprises decreasing speed of the object, stopping the object, or acting on a warning.
	Shydo, Jr. teaches:
and wherein, in a case that the centralized system is unable to establish the presence of an object in the space using the tag (see Col. 4, lines 40-59, and Col. 14, lines 14-21, regarding objects that are not identifiable.)
the course of action comprises decreasing speed of the object, stopping the object, or acting on a warning (see Col. 4, lines 40-59, and Col. 14, lines 14-21, regarding robots stopping when objects are not identifiable.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for signal usage with autonomous vehicles of High et al. by the system of Shydo, Jr. et al. wherein, in a case that the centralized system is unable to establish the presence of an object in the space using the tag, the course of action comprises decreasing speed of the object, stopping the object, or acting on a warning as both systems are directed to systems for obstacle avoidance and one of ordinary skill in the art would have recognized the established function of having wherein, in a case that the centralized system is unable to establish the presence of an object in the space using the tag, the course of action comprises decreasing speed of the object, stopping the object, or acting on a warning and predictably would have applied it to improve the system and method for signal usage with autonomous vehicles of High et al.

	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (US. Pub. No. 20180143312 A1) in view of Shydo, Jr. et al. (US. Patent No. 10133276 B1) in further view of Nagata et al. (US. Pub. No. 20190088136 A1).
Regarding claim 15:
The combination of High and Shydo, Jr. does not explicitly teach wherein risk levels are based on the first information, where a risk level corresponds to a risk of collision between at least two of the objects, and where risk levels that represent greater risks correspond to shorter distances between objects and risk levels that represent less risk correspond to longer distances between objects; and wherein the second information corresponds to a greatest level of risk among the risk levels.
	Nagata teaches:
wherein risk levels are based on the first information (see at least ¶[0019], [0027], and [0064] regarding risk levels and distances.)
where a risk level corresponds to a risk of collision between at least two of the objects (see at least ¶[0019], [0027], and [0064] regarding risk levels and distances.)
and where risk levels that represent greater risks correspond to shorter distances between objects and risk levels that represent less risk correspond to longer distances between objects (see at least ¶[0027] regarding higher risk when the distance is smaller.)
and wherein the second information corresponds to a greatest level of risk among the risk levels (see at least ¶[0151]-[0152] regarding selecting the highest risk.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for signal usage with autonomous vehicles of High et al. as modified by Shydo, Jr. et al. by the system of Nagata et al. wherein risk levels are based on the first information, where a risk level corresponds to a risk of collision between at least two of the objects, and where risk levels that represent greater risks correspond to shorter distances between objects and risk levels that represent less risk correspond to longer distances between objects; and wherein the second information corresponds to a greatest level of risk among the risk levels as all systems are directed to systems for collision avoidance and one of ordinary skill in the art would have recognized the established function of having wherein risk levels are based on the first information, where a risk level corresponds to a risk of collision between at least two of the objects, and where risk levels that represent greater risks correspond to shorter distances between objects and risk levels that represent less risk correspond to longer distances between objects; and wherein the second information corresponds to a greatest level of risk among the risk levels and predictably would have applied it to improve the system and method for signal usage with autonomous vehicles of High et al. as modified by Shydo, Jr. et al.

	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (US. Pub. No. 20180143312 A1) in view of Freathy et al. (US. Pub. No. 20120244879 A1).
Regarding claim 17:
High does not explicitly teach wherein the PSS is configured to identify the locations periodically or intermittently; and wherein the control system is configured to determine the distances periodically or intermittently and to communicate the information to the objects periodically or intermittently.
	Freathy teaches:
wherein the PSS is configured to identify the locations periodically or intermittently (see at least ¶[0025]-[0026], [0041], and [0052] regarding intermittently or periodically reporting to the monitoring center.)
and wherein the control system is configured to determine the distances periodically or intermittently and to communicate the information to the objects periodically or intermittently (see at least ¶[0002] and [0025]-[0026] regarding period tracking of location of devices.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for signal usage with autonomous vehicles of High et al. by the system of Freathy et al. wherein the PSS is configured to identify the locations periodically or intermittently; and wherein the control system is configured to determine the distances periodically or intermittently and to communicate the information to the objects periodically or intermittently as both systems are directed to systems for locating or tracking objects and one of ordinary skill in the art would have recognized the established function of having wherein the PSS is configured to identify the locations periodically or intermittently; and wherein the control system is configured to determine the distances periodically or intermittently and to communicate the information to the objects periodically or intermittently and predictably would have applied it to improve the system and method for signal usage with autonomous vehicles of High et al.

	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (US. Pub. No. 20180143312 A1) in view of Whitfield, Jr. (US. Pub. No. 20200346628 A1).
Regarding claim 21:
High does not explicitly teach wherein the attributes comprise at least one of a size of the autonomous vehicle, a weight of the autonomous vehicle, a maximum speed of the autonomous vehicle, or braking distances of the autonomous vehicle at different speeds.
	Whitfield, Jr. teaches:
wherein the attributes comprise at least one of a size of the autonomous vehicle, a weight of the autonomous vehicle, a maximum speed of the autonomous vehicle, or braking distances of the autonomous vehicle at different speeds (see at least ¶[0006], [0051], and [0084] regarding obstacle avoidance based on at least speed and weight.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for signal usage with autonomous vehicles of High et al. by the system of Whitfield, Jr. wherein the attributes comprise at least one of a size of the autonomous vehicle, a weight of the autonomous vehicle, a maximum speed of the autonomous vehicle, or braking distances of the autonomous vehicle at different speeds as both systems are directed to systems for autonomous vehicles and one of ordinary skill in the art would have recognized the established function of having wherein the attributes comprise at least one of a size of the autonomous vehicle, a weight of the autonomous vehicle, a maximum speed of the autonomous vehicle, or braking distances of the autonomous vehicle at different speeds and predictably would have applied it to improve the system and method for signal usage with autonomous vehicles of High et al.

	Claim(s) 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (US. Pub. No. 20180143312 A1) in view of Nagata et al. (US. Pub. No. 20190088136 A1) in further view of Tatourian (US. Pub. No. 20190171215 A1).
Regarding claim 27:
The combination of High and Nagata does not explicitly teach wherein for a risk level that represents greater risk of collision of the autonomous vehicle, the course of action comprises reducing a speed of travel of the autonomous vehicle.
	Tatourian teaches:
wherein for a risk level that represents greater risk of collision of the autonomous vehicle, the course of action comprises reducing a speed of travel of the autonomous vehicle (see at least ¶[0030] and [0037] regarding probability (i.e. risk) of a collision and slowing down if the probability exceeds a threshold.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for signal usage with autonomous vehicles of High et al. as modified by Nagata et al. by the system of Tatourian wherein for a risk level that represents greater risk of collision of the autonomous vehicle, the course of action comprises reducing a speed of travel of the autonomous vehicle as all systems are directed to vehicle systems for collision avoidance and one of ordinary skill in the art would have recognized the established function of having wherein for a risk level that represents greater risk of collision of the autonomous vehicle, the course of action comprises reducing a speed of travel of the autonomous vehicle and predictably would have applied it to improve the system and method for signal usage with autonomous vehicles of High et al. as modified by Nagata et al.
Regarding claim 28:
The combination of High and Nagata does not explicitly teach wherein for a risk level that represents less risk of collision of the autonomous vehicle, the course of action comprises increasing or maintaining a speed of travel of the autonomous vehicle.
	Tatourian teaches:
wherein for a risk level that represents less risk of collision of the autonomous vehicle, the course of action comprises increasing or maintaining a speed of travel of the autonomous vehicle (see at least ¶[0030] and [0037] regarding probability (i.e. risk) of a collision and continuing on the determined course if the probability does not exceed a threshold.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for signal usage with autonomous vehicles of High et al. as modified by Nagata et al. by the system of Tatourian wherein for a risk level that represents less risk of collision of the autonomous vehicle, the course of action comprises increasing or maintaining a speed of travel of the autonomous vehicle as all systems are directed to vehicle systems for collision avoidance and one of ordinary skill in the art would have recognized the established function of having wherein for a risk level that represents less risk of collision of the autonomous vehicle, the course of action comprises increasing or maintaining a speed of travel of the autonomous vehicle and predictably would have applied it to improve the system and method for signal usage with autonomous vehicles of High et al. as modified by Nagata et al.
Regarding claim 29:
The combination of High and Nagata does not explicitly teach wherein for a risk level that represents less risk of collision of the autonomous vehicle, the course of action comprises reducing a size of a safety zone associated with the autonomous device.
	Tatourian teaches:
wherein for a risk level that represents less risk of collision of the autonomous vehicle, the course of action comprises reducing a size of a safety zone associated with the autonomous device (see at least ¶[0038], [0053], and [0061] regarding the risk assessment value being based on distance (i.e. zone) between the moving object and autonomous vehicle. It would be obvious that this could be reduced if there was a large distance between vehicles and very little risk for collision.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for signal usage with autonomous vehicles of High et al. as modified by Nagata et al. by the system of Tatourian wherein for a risk level that represents less risk of collision of the autonomous vehicle, the course of action comprises reducing a size of a safety zone associated with the autonomous device as all systems are directed to vehicle systems for collision avoidance and one of ordinary skill in the art would have recognized the established function of having wherein for a risk level that represents less risk of collision of the autonomous vehicle, the course of action comprises reducing a size of a safety zone associated with the autonomous device and predictably would have applied it to improve the system and method for signal usage with autonomous vehicles of High et al. as modified by Nagata et al.

	Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over High et al. (US. Pub. No. 20180143312 A1) in view of Levy et al. (US. Pub. No. 20160140851 A1).
Regarding claim 38:
	High teaches:
wherein at least one of the autonomous vehicles comprises a flight-capable drone (see at least ¶[0015]-[0016], [0018], [0032]-[0033], and [0039]-[0048] regarding an autonomous aerial vehicle.)
High does not explicitly teach wherein the space includes air space.
	Levy teaches:
and wherein the space includes air space (see at least the abstract regarding an air space for a drone.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the system and method for signal usage with autonomous vehicles of High et al. by the system of Levy et al. wherein the space includes air space as both systems are directed to systems for autonomous vehicles and one of ordinary skill in the art would have recognized the established function of having wherein the space includes air space and predictably would have applied it to improve the system and method for signal usage with autonomous vehicles of High et al.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Glatfelter et al. (US 20170337820 A1) is pertinent because it pertains to systems and methods for collision avoidance include a plurality of sensors respectively disposed on a plurality of movable objects, wherein each sensor is configured to transmit signals indicating the location of the movable object.
Partow-Navid (US 20220134986 A1) is pertinent because it is a method for preventing a collision at a vehicle includes identifying an object within a path of the vehicle.
Kwak et al. (US 11169539 B2) is pertinent because it is a plurality of autonomous mobile robots includes a first mobile robot having a first module for transmitting and receiving an Ultra-Wideband (UWB) signal, and a second mobile robot having a second module for transmitting and receiving the UWB signal. The second mobile robot follows the first mobile robot using the UWB signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666         

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666